COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00187-CR


Belinda Barrow                          §   From the 297th District Court

                                        §   of Tarrant County (1314019R)

v.                                      §   July 16, 2015

                                        §   Opinion by Justice Meier

The State of Texas                      §   (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the deadly weapon finding. It is ordered that the judgment of the trial court is

affirmed as modified.


                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Bill Meier
                                       Justice Bill Meier